gage 1of 6

Case 8:18-cr-00421-JSM-SPF Document 70 Filed 01/16/20 Page 1 of 8 PagelD 246
Case 8:18-cr-00421-JSM-SPF Document 69 Filed 01/09/20 Page 1 of 8 PagelD 23

 

    

 

 

 

 

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA EP
TAMPA DIVISION - Ay
f ° we re
UNITED STATES OF AMERICA vg
y Case Number: 8:18-cr-421-T-30SPF
USM Number: 71153-018
ROBERT H. BUTLER . .
Anne F. Borghetti, Retained
AMENDED’ JUDGMENT IN A CRIMINAL CASE
The defendant pleaded guilty to Count One of the Information. The defendant is adjudicated guilty of these offenses:
Date Offense Count
Title & Section Nature of Offense Concluded Number(s)
18 U.S.C. § 1956(h) Conspiracy to Commit Money Laundering February of 2017 One
(Class C Felony)
The defendant is sentenced as provided in pages 2 through 6 of this judgment. The sentence is imposed pursuant to the
Sentencing Reform Act of 1984.
IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any change of
name, residence, or mailing address until all fines, restitution, costs and special assessments imposed by this judgment are
fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of any material change
in the defendant's economic circumstances.
Date of Imposition of Judgment:
December 20, 2018
° > . fp t/f A
_Kfi— J - M ( \
JAMES S. MOODY, JR. SA
SENIOR UNITED STATES DISTRICT JUDGE
yy
January /, 2020
| CERTIFY THE FOREGOING TO BE A TRUE
AND CORRECT COPY OF THE ORIGINAL
CLERK OF COURT
UNITED STATES DISTRICT COURT
MIDD TRICT a
BY: - >
- “DEPUTY CLERK
=O
Sh 83
_o2 8
Sis ¢
=m —
=. cf =
2s AO se
a —
—- Ee
© © oy :
oc O
Amended to reflect a reduction in the term of imprisonment. All other terms and conditions remain the same. FO 2 vy
=
of >
>a

AO 245B (Rev. 02/18) Judgment in a Criminal Case
Case 8:18-cr-00421-JSM-SPF Document 70 Filed 01/16/20 Page 2 of 8 PagelD 24%

Case 8:18-cr-00421-JSM-SPF Document 69 Filed 01/09/20 Page 2 of 8 PagelD 239
Robert H. Butler

age 2 of 6
8:18-cr-421-T-30SPF

IMPRISONMENT

The defendant is here’xy committed to the custody of the United States Bureau of Prisons to be imprisoned fora
total term of TWENTY-SEVEN (27) MONTHS.
The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons as
notified by the United States Marshal.

The Court recommerds that Defendant participate in the 500-hour drug treatment program (RDAP) while
incarcerated.

RETURN
| have executed this judgment as follows:

 

 

 

Defendant delivered on

 

 

 

 

to
at , with a certified copy of this judgment.
UNITED STATES MARSHAL
By:
_fotontded- Buy ery ar Prsow5 Deputy U.S. Marshal

I have executed within anise en 12.

Judgement and Commitmen 5

a United States Marshal 3

 
    
  

Cc

  

=
=
=

 

USMS Criminal! Section = .

——e

AO 245B (Rev. 02/18) Judgment in a Triminal Case
Case 8:18-cr-00421-JSM-SPF Document 70 Filed 01/16/20 Page 3 of 8 PagelD 248 ge 3 0f6
Case 8:18-cr-00421-JSM-SPF Document 69 Filed 01/09/20 Page 3 of 8 PagelD 240

Robert H. Butler
8:18-cr-421-T-30SPF

SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of THREE (3) YEARS.

MANDATORY CONDITIONS

You must not commit another federal, state or local crime.

You must not unlawfully possess a controlled substance.

The mandatory drug testing requirements of the Violent Crime Control Act are imposed. The Court orders the
defendant to submit to random drug testing not to exceed 104 tests per year.

4, You must cooperate in the collection of DNA as directed by the probation officer.

on=

The defendant shall comply with the standard conditions that have been adopted by this court (set forth below).

The defendant shall also comply with the additional conditions on the attached page.

AO 245B (Rev. 02/18) Judgment in a Criminal Case
Case 8:18-cr-00421-JSM-SPF Document 70 Filed 01/16/20 Page 4 of 8 PagelD 2A Bice 4 of 6
Case 8:18-cr-00421-JSM-SPF Document 69 Filed 01/09/20 Page 4 of 8 PagelD 241

~ Robert H. Butler

8:18-cr-421-T-30SPF
STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision. These
conditions are imposed because they establish the basic expectations for your behavior while on supervision and identify
the minimum tools needed by probation officers to keep informed, report to the court about, and bring about
improvements in your conduct and condition.

1, You must report to the probation office in the federal judicial district where you are authorized to reside within 72
hours of your release from imprisonment, unless the probation officer instructs you to report to a different probation
office or within a different time frame. After initially reporting to the probation office, the defendant will receive
instructions from the court or the probation officer about how and when the defendant must report to the probation
officer, and the defendant must report to the probation officer as instructed.

2. After initially reporting to the probation office, you will receive instructions from the court or the probation officer
about how and when you must report to the probation officer, and you must report to the probation officer as
instructed.

3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting
permission from the ccurt or the probation officer.

4, You must answer truthfully the questions asked by your probation officer ;

5. You must live at a place approved by the probation officer. If you plan to change where you live or anything about

your living arrangements (such as the people you live with), you must notify the probation officer at least 10 days
before the change. If notifying the probation officer in advance is not possible due to unanticipated circumstances,
you must notify the probation officer within 72 hours of becoming aware of a change or expected change.

6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the
probation officer to take any items prohibited by the conditions of your supervision that he or she observes in plain
view.

7. You must work full tin-e (at least 30 hours per week) at a lawful type of employment, unless the probation officer

excuses you from doing so. If you do not have full-time employment you must try to find full-time employment,
unless the probation cificer excuses you from doing so. If you plan to change where you work or anything about
your work (such as your position or your job responsibilities), you must notify the probation officer at least 10 days
before the change. If notifying the probation officer atleast 10 days in advance is not possible due to
unanticipated circumstances, you must notify the probation officer within 72 hours of becoming aware of a change
or expected change.

8. You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone
has been convicted of a felony, you must not knowingly communicate or interact with that person without first getting
the permission of the probation officer.

9, If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

10. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon
(i.e., anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to
another person such 2s nunchakus or tasers).

11. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or
informant without first getting the permission of the court.
12. If the probation officer determines that you pose a risk to another person (including an organization), the probation

officer may require you to notify the person about the risk and you must comply with that instruction. The probation
officer may contact the person and confirm that you have notified the person about the risk.
13. You must foliow the instructions of the probation officer related to the conditions of supervision.

U.S. Probation Office Use Only

AUS. probation officer has instructed me on the conditions specified by the court and has provided me with a written
copy of this judgment containirg these conditions. For further information regarding these conditions, see Overview of
Probation and Supervised Rel¢ase Conditions, available at: www.uscourts.gov.

Defendant's Signature: Date:

 

AO 245B (Rev. 02/18) Judgment in a Criminal Case
Case 8:18-cr-00421-JSM-SPF Document 70 Filed 01/16/20 Page 5 of 8 PagelD 250 506
Case 8:18-cr-00421-JSM-SPF Document 69 Filed 01/09/20 Page 5 of 8 PagelD 242 ager

Robert H. Butler
8:18-cr-421-T-30SPF

ADDITIONAL CONDITIONS OF SUPERVISED RELEASE

i. The defendant shall participate in a substance abuse program (outpatient and/or inpatient) and follow the probation
officer's instructions regarding the implementation of this court directive. Further, the defendant shall contribute to
the costs of these services not to exceed an amount determined reasonable by the Probation Office's Sliding Scale
for Substance Abuse 7reatment Services. During and upon completion of this program, the defendant is directed
to submit to random drug testing.

2. The defendant shall submit to a search of your person, residence, place of business, any storage units under the
defendant's control, computer, or vehicle, conducted by the United States Probation Officer at a reasonable time
and in a reasonable manner, based upon reasonable suspicion of contraband or evidence of a violation of a
condition of release. Failure to submit to a search may be grounds for revocation. You shall inform any other
residents that the premises may be subject to a search pursuant to this condition.

3. The defendant shall ccoperate in the collection of DNA, as directed by the Probation Officer.

AO 2458 (Rev. 02/18) Judgment in a Criminal Case

 
Case 8:18-cr-00421-JSM-SPF Document 70 Filed 01/16/20 Page 6 of 8 PagelD 251 Sore
Case 8: 18-cr-00421- JSM-SPF Document 69 Filed 01/09/20 Page 6 of 8 PagelD 243 *°"°

Robert H. Butler —
8:18-cr-421-T-30SPF

CRIMINAL MONETARY PENALTIES

The defendant'must pay the following total criminal monetary penalties under the schedule of payments set forth
in the Schedule of Payments.

Assessment JVTA Assessment” Fine Restitution
TOTALS $100.0¢ NIA Waived NIA

SCHEDULE OF PAYMENTS

FORFEITURE

Defendant shall forfeit to the United States those assets previously identified in the Order of Forfeiture, attached
hereto, that are subject to forfeiture.

“Findings for the total amount of losse3.are required under Chapters 109A, 110, 110A, and 113A of Title 18, United States Code, for offenses committed
on or after September 13, 1994 but be“ore April 23, 1996. ‘

 

* Justice for Victims of Trafficking Act cf 2015, Pub. L. No. 114-22.
” Findings for the total amount of losse3.are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on or after

September 13, 1994, but before April 23, 1996.

AO 2456 (Rev. 02/18) Judgment in a ‘riminal Case

 
Case 8:18-cr-00421-JSM-SPF Document 70 Filed 01/16/20 Page 7 of 8 PagelD 252
Case 8:18-cr-00421-JSM-SPF Document 69 Filed 01/09/20 Page 7 of 8 PagelD 244

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION
‘UNITED STATES OF AMERICA
Vv. Case No. 8:18-cr-421-T-30SPF

ROBERT H. BUTLER

SECOND FINAL ORDER OF FORFEITURE FOR SUBSTITUTE ASSET

The United States moves under 21 U.S.C. § 853(n)(7) and Rule
32.2(c)(2), Federal Rules of Criminal Procedure, for a second final order of
forfeiture for substitute asset for approximately $36,042.95 seized from Merrill
Lynch account number 768-14180, in the name of Robert Butler, III, to be
applied to the outstanding balance of the defendant’s $140,490.00 order of
forfeiture, which was subject to a March 20, 2019 preliminary order of forfeiture
for substitute asset (Doc. 46): |

In accord with 21 U.S.C. § 853(n) and Rule 32.2(b)(6)(C), Federal Rules
of Criminal Procedure, from April 12, 2019 through May 11, 2019, the United
States published at www. forfeiture.gov notice of the forfeiture and of the intent
to dispose of the asset. (Doc. 49). The publication notified each interested
third-party to file a petition to adjudicate their interest within sixty days of the

first day of publication with the Office of the Clerk, United States District Court,

 
Case 8:18-cr-00421-JSM-SPF Document 70 Filed 01/16/20 Page 8 of 8 PagelD 253
Case 8:18-cr-00421-JSM-SPF Document 69 Filed 01/09/20 Page 8 of 8 PagelD 245

Middle Distr?<t:of Florida, Sam Gibbons Federal Courthouse, 2nd Floor, 801
North Florida Avenue, Tampa, Florida 33602.

Other than the defendant, whose interest was previously forfeited to the
United States, no third party filed a petition or claimed an interest in the asset,
and the time for filing such petition has expired.

The net proceeds from the forfeited asset will be credited towards
satisfaction of the defendant's Order of Forfeiture.

The United States’ motion is GRANTED. Under 21 U.S.C. § 853(n)(7)
and Rule 32.%(c)(2), Federal Rules of Criminal Procedure, all right, title, and
interest in the asset is CONDEMNED and FORFEITED to the United States
for dispositior. according tolaw. Clear title to the asset now vests in the United
States of Amezica.

ORDERED in Tampa, Florida, on June 12, 2019.

om. dep,

JAMESS.MoopY.sR. = 7°
UNITED STATES DISTRICT JUDGE

Copies to:
All Parties/C:.unsel of Record
